DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “especially” in line 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites “it” in line 3 and in line 4, but it is not clear to which element(s) the Applicant is referring.
Claim 1 recites “the form”, “the rack frames”, “the corner”, “their cantilever racks”, “the front or rear cantilever rack”, “the storey height”, “its lower position”, and “the locker door” which lack proper antecedent basis in the claims.
Claim 1 recites “the ceiling box” in line 7, which does not agree in number with “ceiling boxes” from line 6.
Regarding claim 2, the phrase “especially” in line 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites “it” in line 3, but it is not clear to which element the Applicant is referring.
Claim 2 recites “the form”, “its cantilever racks”, “the front or rear cantilever rack”, “its lower position”, and “the locker door” which lack proper antecedent basis in the claims.
Claim 3 recites “the extension shaft”, “the joints”, and “each chain carrier” which lack proper antecedent basis in the claims.
Claim 4 recites “the extension shaft”, “the joints”, and “each chain carrier” which lack proper antecedent basis in the claims.
Claim 5 recites “it” in line 1, but it is not clear to which element the Applicant is referring.
Claim 5 recites “a removable and mobile operating panel” in lines 1-2.  It is not clear whether this limitation refers to “an operating panel” from claim 2 or is a new limitation.
Claim 6 recites “the perimeter” and “the front” which lack proper antecedent basis in the claims.
Claim 7 recites “the perimeter” and “the front” which lack proper antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lõssov et al. (US 9,242,810 B2), hereafter referred to as Lossov.
Consider claim 1.  As best understood in view of the 35 U.S.C. 112 rejections above, Lossov teaches a parcel distributor (0100), especially for stores, having a system to control access to parcels placed on shelves (0206/0207) and a window (0400) for sending and collecting parcels characterised in that it is a modular set with an additional storage module in the form of a ceiling box (upper shelves in fig. 2) set on a corner box (lower shelves in fig. 2) to which it is rigidly connected and coupled by a cantilever lift (0302) mounted in a vertical shaft formed in the rack frames in the corner and ceiling boxes, whereby in each module, both in the corner box and the ceiling box, between their cantilever racks, there is an electrically driven Cartesian manipulator (0300) with a trolley (0308) on which there is a gripping mechanism (0306) with a transport tray for taking trays (1000) from the front or rear cantilever rack; in addition, the window for sending and collecting parcels in the distributor is a locker whose height is correlated with the storey height of the ceiling box (see fig. 1), which has an electrically lifted lock cooperating with a ratchet lock and limit switches blocking its lower position when the locker door is open (see column 13, lines 4-15).
Consider claim 2.  As best understood in view of the 35 U.S.C. 112 rejections above, Lossov teaches a parcel distributor (0100), especially for stores, having a system to control access to parcels placed on shelves (0206/0207) and a window (0400) for sending and collecting parcels characterised in that it is a modular unit with a basic storage module in the form of a corner box (collection of shelves in fig. 4) and a sending and collecting module in the form of an operating panel (0601), whereby in the corner box, between its cantilever racks, there is an electrically driven Cartesian manipulator (0300) with a trolley (0308) on which there is a gripping mechanism (0306) with a transport tray for taking trays (1000) from the front or rear cantilever rack; in addition, the window for sending and collecting parcels in the distributor is a locker in the operating panel, which has an electrically lifted lock cooperating with a ratchet lock and limit switches blocking its lower position when the locker door is open (see column 13, lines 4-15).
Consider claim 5.  As best understood in view of the 35 U.S.C. 112 rejections above, Lossov teaches that it has a removable and mobile operating panel (0601, removable at least by destructive means).
Consider claim 6.  As best understood in view of the 35 U.S.C. 112 rejections above, Lossov teaches that the operating panel has a lighting shade (0107) on the perimeter from the front.
Consider claim 7.  As best understood in view of the 35 U.S.C. 112 rejections above, Lossov teaches that the operating panel has a lighting shade (0107) on the perimeter from the front.
Conclusion
There are currently no prior art rejections for claims 3 and 4.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various automated warehouses for storing and dispensing articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652